corroborated his testimony that he was responsible for the victim's death.
                   Furthermore, while an expert indicated at trial that the DNA testing of
                   the semen found on the victim was inconclusive, more accurate DNA
                   results would not be exculpatory or contradict Amato's testimony.
                   Therefore, we conclude that the district court did not err in denying the
                   petition, and we
                                ORDER the judgment of the district court AFFIRMED. 2




                                                     Pa-rraguirre


                                                                    A)3             J.
                                                     Dougla


                                                                                    J.
                                                     Cherry


                   cc:   Hon. Elissa F. Cadish, District Judge
                         Gregory George Amato
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                         2 We  deny Amato's motion to supplement the record as moot in light
                   of this disposition.



SUPREME COURT
         OF
     NEVADA
                                                       2
(0) I 947A    ea